 
 
I 
108th CONGRESS 2d Session 
H. R. 4942 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To prohibit certain forms of material support for terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Material Support to Terrorism Prohibition Enhancement Act of 2004.  
2.Receiving military-type training from a foreign terrorist organization 
(a)Prohibition as to citizens and residentsChapter 113B of title 18, United States Code, is amended by adding after section 2339C the following new section: 
 
2339D.Receiving military-type training from a foreign terrorist organization 
(a)OffenseWhoever knowingly receives military-type training from or on behalf of any organization designated at the time of the training by the Secretary of State under section 219(a)(1) of the Immigration and Nationality Act as a foreign terrorist organization shall be fined under this title or imprisoned for ten years, or both. To violate this subsection, a person must have knowledge that the organization is a designated terrorist organization (as defined in subsection (c)(4)), that the organization has engaged or engages in terrorist activity (as defined in section 212 of the Immigration and Nationality Act), or that the organization has engaged or engages in terrorism (as defined in section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989). 
(b)Extraterritorial jurisdictionThere is extraterritorial Federal jurisdiction over an offense under this section. There is jurisdiction over an offense under subsection (a) if— 
(1)an offender is a national of the United States (as defined in 101(a)(22) of the Immigration and Nationality Act) or an alien lawfully admitted for permanent residence in the United States (as defined in section 101(a)(20) of the Immigration and Nationality Act); 
(2)an offender is a stateless person whose habitual residence is in the United States; 
(3)after the conduct required for the offense occurs an offender is brought into or found in the United States, even if the conduct required for the offense occurs outside the United States; 
(4)the offense occurs in whole or in part within the United States; 
(5)the offense occurs in or affects interstate or foreign commerce; 
(6)an offender aids or abets any person over whom jurisdiction exists under this paragraph in committing an offense under subsection (a) or conspires with any person over whom jurisdiction exists under this paragraph to commit an offense under subsection (a). 
(c)DefinitionsAs used in this section— 
(1)the term military-type training includes training in means or methods that can cause death or serious bodily injury, destroy or damage property, or disrupt services to critical infrastructure, or training on the use, storage, production, or assembly of any explosive, firearm or other weapon, including any weapon of mass destruction (as defined in section 2232a(c)(2)); 
(2)the term serious bodily injury has the meaning given that term in section 1365(h)(3); 
(3)the term critical infrastructure means systems and assets vital to national defense, national security, economic security, public health or safety including both regional and national infrastructure. Critical infrastructure may be publicly or privately owned; examples of critical infrastructure include gas and oil production, storage, or delivery systems, water supply systems, telecommunications networks, electrical power generation or delivery systems, financing and banking systems, emergency services (including medical, police, fire, and rescue services), and transportation systems and services (including highways, mass transit, airlines, and airports); and 
(4)the term foreign terrorist organization means an organization designated as a terrorist organization under section 219(a)(1) of the Immigration and Nationality Act.. 
(b)Inadmissibility of aliens who have received military-type training from terrorist organizationsSection 212(a)(3)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(i)) is amended— 
(1)in subclauses (V) and (VI), by striking or at the end; 
(2)in subclause (VII), by adding or at the end; and 
(3)by inserting after subclause (VII) the following: 
 
(VIII)has received military-type training (as defined in section 2339D(c)(1) of title 18, United States Code) from or on behalf of any organization that, at the time the training was received, was a terrorist organization under section 212(a)(3)(B)(vi);.  
(c)Inadmissibility of representatives and members of terrorist organizationsSection 212(a)(3)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(i)) is amended— 
(1)in subclause (IV), by amending item (aa) to read as follows: 
 
(aa)a terrorist organization, as defined in clause (vi), or; and 
(2)by amending subclause (V) to read as follows: 
 
(V)is a member of a terrorist organization, as defined in subclause (I) or (II) of clause (vi), or of an organization which the alien knows or should have known is a terrorist organization,. 
(d)Deportation of aliens who have received military-type training from terrorist organizationsSection 237(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4)) is amended by adding at the end the following: 
 
(E)Recipient of military-type trainingAny alien who has received military-type training (as defined in section 2339d(c)(1) of title 18, United States Code) from or on behalf of any organization that, at the time the training was received, was a terrorist organization, as defined in section 212(a)(3)(b)(vi), is deportable.. 
(e)Retroactive applicationThe amendments made by subsections (b), (c), and (d) shall apply to the receipt of military training occurring before, on, or after the date of the enactment of this Act. 
3.Providing material support to terrorism 
(a)Additions to offense of providing material support to terroristsSection 2339A(a) of title 18, United States Code, is amended— 
(1)by designating the first sentence as paragraph (1); 
(2)by designating the second sentence as paragraph (3); 
(3)by inserting after paragraph (1) as so designated by this subsection the following: 
 
(2) 
(A)Whoever in a circumstance described in subparagraph (B) provides material support or resources or conceals or disguises the nature, location, source, or ownership of material support or resources, knowing or intending that they are to be used in preparation for, or in carrying out, an act of international or domestic terrorism (as defined in section 2331), or in preparation for, or in carrying out, the concealment or escape from the commission of any such act, or attempts or conspires to do so, shall be punished as provided under paragraph (1) for an offense under that paragraph. 
(B)The circumstances referred to in subparagraph (A) are any of the following: 
(i)The offense occurs in or affects interstate or foreign commerce. 
(ii)The act of terrorism is an act of international or domestic terrorism that violates the criminal law of the United States. 
(iii)The act of terrorism is an act of domestic terrorism that appears to be intended to influence the policy, or affect the conduct, of the Government of the United States or a foreign government. 
(iv)An offender, acting within the United States or outside the territorial jurisdiction of the United States, is a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act, an alien lawfully admitted for permanent residence in the United States (as defined in section 101(a)(20) of the Immigration and Nationality Act , or a stateless person whose habitual residence is in the United States, and the act of terrorism is an act of international terrorism that appears to be intended to influence the policy, or affect the conduct, of the Government of the United States or a foreign government. 
(v)An offender, acting within the United States, is an alien, and the act of terrorism is an act of international terrorism that appears to be intended to influence the policy, or affect the conduct, of the Government of the United States or a foreign government. 
(vi)An offender, acting outside the territorial jurisdiction of the United States, is an alien and the act of terrorism is an act of international terrorism that appears to be intended to influence the policy of, or affect the conduct of, the Government of the United States. 
(vii)An offender aids or abets any person over whom jurisdiction exists under this paragraph in committing an offense under this paragraph or conspires with any person over whom jurisdiction exists under this paragraph to commit an offense under this paragraph.; and 
(4)by inserting act or after underlying. 
(b)DefinitionsSection 2339A(b) of title 18, United States Code, is amended— 
(1)by striking In this and inserting (1) In this;  
(2)by inserting any property, tangible or intangible, or service, including after means; 
(3)by inserting (one or more individuals who may be or include oneself) after personnel; 
(4)by inserting and before transportation;  
(5)by striking and other physical assets; and 
(6)by adding at the end the following:  
 
(2)As used in this subsection, the term training means instruction or teaching designed to impart a specific skill, as opposed to general knowledge, and the term expert advice or assistance means advice or assistance derived from scientific, technical or other specialized knowledge.. 
(c)Addition to offense of providing material support to terrorist organizationsSection 2339B(a)(1) of title 18, United States Code, is amended— 
(1)by striking , within the United States or subject to the jurisdiction of the United States, and inserting in a circumstance described in paragraph (2) ; and 
(2)by adding at the end the following: To violate this paragraph, a person must have knowledge that the organization is a designated terrorist organization (as defined in subsection (g)(6)), that the organization has engaged or engages in terrorist activity (as defined in section 212(a)(3)(B) of the Immigration and Nationality Act, or that the organization has engaged or engages in terrorism (as defined in section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989.. 
(d)Federal authoritySection 2339B(d) of title 18 is amended— 
(1)by inserting (1) before There; and 
(2)by adding at the end the following:  
 
(2)The circumstances referred to in paragraph (1) are any of the following: 
(A)An offender is a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or an alien lawfully admitted for permanent residence in the United States (as defined in section 101(a)(20) of the Immigration and Nationality Act. 
(B)An offender is a stateless person whose habitual residence is in the United States. 
(C)After the conduct required for the offense occurs an offender is brought into or found in the United States, even if the conduct required for the offense occurs outside the United States. 
(D)The offense occurs in whole or in part within the United States. 
(E)The offense occurs in or affects interstate or foreign commerce. 
(F)An offender aids or abets any person over whom jurisdiction exists under this paragraph in committing an offense under subsection (a) or conspires with any person over whom jurisdiction exists under this paragraph to commit an offense under subsection (a).. 
(e)DefinitionParagraph (4) of section 2339B(g) of title 18, United States Code, is amended to read as follows: 
 
(4)the term material support or resources has the same meaning given that term in section 2339A;. 
(f)Additional provisionsSection 2339B of title 18, United States Code, is amended by adding at the end the following: 
 
(h)Provision of personnelNo person may be prosecuted under this section in connection with the term personnel unless that person has knowingly provided, attempted to provide, or conspired to provide a foreign terrorist organization with one or more individuals (who may be or include himself) to work under that terrorist organization’s direction or control or to organize, manage, supervise, or otherwise direct the operation of that organization. Individuals who act entirely independently of the foreign terrorist organization to advance its goals or objectives shall not be considered to be working under the foreign terrorist organization’s direction and control. 
(i)Rule of constructionNothing in this section shall be construed or applied so as to abridge the exercise of rights guaranteed under the First Amendment to the Constitution of the United States.. 
4.Financing of terrorism 
(a)Financing terrorismSection 2339c(c)(2) of title 18, United States Code, is amended— 
(1)by striking , resources, or funds and inserting or resources, or any funds or proceeds of such funds; 
(2)in subparagraph (A), by striking were provided and inserting are to be provided, or knowing that the support or resources were provided,; and 
(3)in subparagraph (B)— 
(A)by striking or any proceeds of such funds; and 
(B)by striking were provided or collected and inserting are to be provided or collected, or knowing that the funds were provided or collected,. 
(b)DefinitionsSection 2339c(e) of title 18, United States Code, is amended— 
(1)by striking and at the end of paragraph (12); 
(2)by redesignating paragraph (13) as paragraph (14); and 
(3)by inserting after paragraph (12) the following: 
 
(13)the term material support or resources has the same meaning given that term in section 2339B(g)(4) of this title; and. 
 
